Citation Nr: 0733589	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  03-05 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1984 to April 
1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

This case was previously remanded by the Board for additional 
development in March 2004.  

In March 2006, the Board denied entitlement to a disability 
rating in excess of 50 percent for the veteran's service-
connected headaches and denied entitlement to a TDIU.  This 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  In March 2006, the veteran and 
VA filed a Joint Motion for Remand so that VA may attempt to 
obtain the veteran's vocational rehabilitation records from 
June 1999 to May 2003.  In March 2007, the Court vacated the 
March 2006 decision and remanded the case to the Board for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
to include obtaining evidence in the custody of a federal 
department or agency.  38 C.F.R. § 3.159(c)(2).  As noted in 
the introduction, the veteran participated in vocational 
rehabilitation from June 1999 to May 2003.  Because these 
records may be relevant to both of the issues on appeal, this 
case must be remanded so that these records may be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the veteran's 
vocational rehabilitation records from 
June 1999 to May 2003.  If these records 
do not exist or cannot otherwise be 
obtained, that fact should be noted in the 
claims file and the veteran should be 
provided proper notice in accordance with 
38 C.F.R. § 3.159(e)(1).

2.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issues on appeal.  If any 
issue on appeal continues to be denied, 
the veteran must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

